DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/22/2021 has been entered. 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Mr. Mark Goldberg on March 5, 2021.  

The application has been amended as follows:
Claim 6
A process for treating a gas stream comprising:

sending said first residue stream to a product stream;
compressing the first permeate stream in an interstage compressor to pressurize the
first permeate stream to about 100 psig;
sending said compressed first permeate stream to said second membrane unit to be separated into a second permeate stream and a second residue stream; and[[,]]


compressing the second residue stream in a second stage residue compressor to pressurize said second residue stream.

Claim 10
The process of claim 6 compressed second residue stream is sent to said product stream 

Claim 18
The process of claim 6 wherein the process is applied in the separation application : (i) H2 from N2, CH4, and Ar in ammonia (ii) H2 recovery in refineries, (iii) CO2 removal and olefin recovery from ethylene oxide or ethylene glycol plants, (iv) olefin/paraffin separations, (v) liquid natural gas separations, and (vi) C2+ hydrocarbon recovery. 

Claim 19
The process claim 6, further comprising at least one of: 
sensing at least one parameter of the process and generating a signal from the sensing;
sensing at least one parameter of the process and generating data from the sensing;
generating and transmitting a signal; and
generating and transmitting data.

Cancel claims 1-5, 9 and 11. 

Reasons for Allowance 
Applicants amended claim 6 to recites “compressing the first permeate stream in an interstage compressor to pressurize the first permeate stream to about 100 psig” and “compressing the second residue stream in a second stage residue compressor to pressurize said second residue stream” which directs presence of compressor downstream of the first membrane unit and the second membrane unit respectively. 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 6-8, 10 and 12-19. 
A process for treating a gas stream comprising:

sending said first residue stream to a product stream;
compressing the first permeate stream in an interstage compressor to pressurize the
first permeate stream to about 100 psig;
sending said compressed first permeate stream to said second membrane unit to be separated into a second permeate stream and a second residue stream; and
compressing the second residue stream in a second stage residue compressor to pressurize said second residue stream, is considered novel.
A closest prior art to Broan et al. (WO 97/19454) discloses a method for separation of constituent gases from mixtures of molecular gases or mixtures of monatomic and molecular gases (page 1, lines 3-6) wherein the method comprises (Fig. 3 and Fig. 4; page 10, line 12 thru page 11, line 20): (i) providing a feed gas mixture such as CO2 in natural gas, or CO2 in air (i.e., a mixture of oxygen (O2) and nitrogen (N2)) (page 1, lines 8-20), or CO2 and hydrocarbon (HC) in a gas mixture (page 7, lines 4 - 20); (ii) transporting the feed gas stream mixture (24, Fig. 4) to a multistage membrane system (Fig. 4) comprising a first membrane unit comprising zeolite membrane (10 in the upstream unit, Fig. 4) and a second membrane unit comprising zeolite membrane (10 in the downstream unit, Fig. 4); (iii) the feed gas stream is separated into a first residue stream (32 in the upstream unit, Fig. 4) and a first permeate stream (30 in the upstream Broan does not explicitly disclose the first membrane unit comprises a polymeric membrane in the multistage membrane system, and does not discloses the process scheme of compressing the first permeate stream in an interstage compressor to pressurize the first permeate stream to about 100 psig and compressing the second residue stream in a second stage residue compressor to pressurize said second residue stream.
Other pertinent prior art to Kim (US 2017/0283292 A1) disclose a multi stage membrane system/process for obtaining high purity methane gas by removing carbon dioxide (Abstract). Kim discloses a method for separating high purity methane gas from biogas , which comprises the following steps: compressing and cooling biogas (step 1); and separating carbon dioxide by introducing the bio gas compressed and cooled in step 1 into a four - stage polymer separation membrane system in which the residue stream of the first polymer separation membrane is connected to the second polymer separation membrane; the residue stream of the second polymer separation membrane is connected to the third polymer separation membrane; and the permeate stream of the second polymer separation membrane is connected to the fourth polymer separation membrane (step 2) (paragraphs [0032]- [0035]). But Kim does not explicitly disclose the second membrane unit comprises a micoporous zeolitic inorganic membrane or a combination of a micoporous zeolitic inorganic membrane and a polymeric membrane, and does not discloses the process scheme of compressing the first permeate stream in an interstage 
The cited prior arts, alone or in combination, do not teach or suggest a process for treating a gas stream comprising sending said gas stream through a two-stage membrane system having two membrane units wherein a first membrane unit comprises a polymeric membrane and a second membrane unit comprises a micoporous zeolitic inorganic membrane or a combination of a micoporous zeolitic inorganic membrane and a polymeric membrane, wherein the process comprises the features of compressing the first permeate stream in an interstage compressor to pressurize the first permeate stream to about 100 psig and compressing the second residue stream in a second stage residue compressor to pressurize said second residue stream, along with other limitations recited in claim 6 of claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772